





EXHIBIT 10.01










From : Bill ONeill [mailto:boneill@biontech.com]

Sent: Friday, May 13, 2011 7:32 AM

To: 'Mark A Smith'

Cc: jon943@comcast.net; ed@schafer.net; 'Dominic Bassani'

Subject: RE: Resignation




I am submitting my resignation effective today, May 13, 2011.




Regards,




Bill ONeill

Bion Environmental Technologies

Cell: 813‐505‐7490

Office: 813‐442‐8045




The information contained in this communication is confidential, intended only
for the use of the recipient named above and may be legally privileged. If the
reader of this message is not the intended recipient or person responsible to
deliver it to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly
prohibited. This communication is for information purposes only and should not
be regarded as an offer to sell or as a solicitation of any hind. Any
information set forth, may have been obtained from sources which we believe
reliable, but we cannot guarantee its accuracy. Email transmission cannot be
guaranteed to be secure or error free. Therefore we do not represent that this
information is complete or accurate, and it should not be relied upon as such.
All information is subject to change without notice.









